                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI

STEVEN KADAR AND MARY                       )
KADAR,                                      )
                                            )     CASE NO. 19-373-HEA
        Plaintiffs,                         )
                                            )
v.                                          )
                                            )
AROUBA SIDDIQUI, DAVID J.                   )
WHITMAN, and UNITED                         )
SERVICES AUTOMOBILE                         )
ASSOCIATION (USAA),                         )
                                            )
        Defendants.                         )


              DEFENDANT DAVID J. WHITMAN’S ANSWER TO PLAINTIFFS’
                  SECOND AMENDED COMPLAINT FOR DAMAGES


         COMES NOW Defendant, David J. Whitman, and for his Answer to Plaintiffs’ Second

Amended Complaint for Damages states as follows:

                                                PARTIES

         1.      Defendant admits that at the time of the accident giving rise to this Second

Amended Complaint Plaintiff was in St. Louis County, Missouri, but is without sufficient knowledge

or information to form a belief as to the truth of the remaining matters set out in Paragraph 1, and

therefore denies same.

         2.      Defendant is without sufficient knowledge or information to form a belief as to the

truth of the matters set out in Paragraph 2, and therefore denies same.

         3.      Defendant admits that Arouba Siddiqui was driving the vehicle that crashed into the

vehicle in which Plaintiff Steven Kadar was a passenger, but is without sufficient knowledge or

information to form a belief as to the remaining matters set out in Paragraph 3, and therefore denies

same.



                                                   1
       4.      Admit.

       5.      Admit.

       6.      Admit.

       7.      Admit.

       8.      Admit.

                                              VENUE

       9.      Admit.

       10.     Admit.

                                              FACTS

       11.     Defendant is without sufficient knowledge or information to form a belief as to the

truth of the matters set out in Paragraph 11, and therefore denies same.

       12.     Defendant is without sufficient knowledge or information to form a belief as to the

truth of the matters set out in Paragraph 12, and therefore denies same.

       13.     Defendant is without sufficient knowledge or information to form a belief as to the

truth of the matters set out in Paragraph 13, and therefore denies same.

       14.     Defendant admits he was driving the vehicle in which Plaintiff was a passenger but is

without sufficient knowledge or information to form a belief as to the truth of the remaining matters

set out in Paragraph 14, and therefore denies same.

       15.     Defendant admits he began his left turn upon receiving a left turn green arrow signal,

and otherwise admits the allegations set out in Paragraph 15.

       16.     Admit.

       17.     Admit.

       18.     Admit.

       19.     Denied.



                                                  2
        20.      Defendant is without sufficient knowledge or information to form a belief as to the

truth of the matters set out in Paragraph 20, and therefore denies same.

        21.      Denied.

        22.      Denied.

        23.      Admit.

        24.      Admit.

        25.      Admit.

        26.      Defendant denies he violated any duties owed toward Plaintiff, Steven Kadar, but

admits the remaining allegations set out in Paragraph 26.

        27.      Admit.

        28.      Denied.

        29.      Denied.

                                      COUNT I
                             NEGLIGENCE – AROUBA SIDDIQUI

        30.      Defendant’s responses to Paragraphs 1-29 are incorporated by reference as though

fully set forth herein.

        31.      Admit.

        32.      Defendant admits the allegations set out in Paragraph 32 of Plaintiff’s Second

Amended Complaint, and each and every subparagraph thereof.

        33.      Admit.

                                      COUNT II
                             NEGLIGENCE – DAVID J. WHITMAN

        34.      Defendant’s responses to Paragraphs 1 through 33 are incorporated by reference as

though fully set forth herein.

        35.      Admit.



                                                   3
        36.      Defendant denies the allegations set out in Paragraph 36, and each and every

subparagraph thereof.

        37.      Denied.

        WHEREFORE, having fully answered Count II of Plaintiffs’ Second Amended Complaint,

Defendant David J. Whitman respectfully requests the Court to be dismissed, for costs, and for all

further appropriate relief.

                                      COUNT III
                          NEGLIGENCE PER SE – AROUBA SIDDIQUI

        38.      Defendant’s responses to Paragraphs 1-37 are incorporated by reference as though

fully set forth herein.

        39.      Admit.

        40.      Defendant is without sufficient knowledge or information to form a belief as to the

truth of the matters set out in Paragraph 40, and therefore denies same.

        41.      Admit.

        42.      Admit.

        43.      Defendant is without sufficient knowledge or information to form a belief as to the

truth of the matters set out in Paragraph 43, and therefore denies same.

                                      COUNT IV
                          NEGLIGENCE PER SE – DAVID J. WHITMAN

        44.      Defendant’s responses to Paragraphs 1 through 43 are incorporated by reference as

though fully set forth herein.

        45.      Denied.

        46.      Denied.

        47.      Denied.

        48.      Denied.



                                                   4
        WHEREFORE, having fully answered Count IV of Plaintiffs’ Second Amended Complaint,

Defendant David J. Whitman respectfully requests the Court to be dismissed, for costs, and for all

further appropriate relief.

                                  COUNT V
          VICARIOUS LIABILITY – DEFENDANT ALEEMUDDIN SIDDIQUI

        49. – 51.                The allegations set out in Count V of Plaintiffs’ Second Amended

Complaint are not directed to this Defendant and therefore no response by this Defendant is

required. Nevertheless, if it is determined that the matters set out in Count V constitute a claim

against Defendant David J. Whitman, Defendant denies each and every allegation therein and

demands strict proof thereof.

                           COUNT VI
 RESPONDEANT SUPERIOR – DEFENDANT UBER TECHNOLOGIES, INC. AND
                    DEFENDANT RASIER, LLC

        52. – 54.       The allegations set out in Count VI of Plaintiffs’ Second Amended

Complaint are not directed to this Defendant and therefore no response by this Defendant is

required. Nevertheless, if it is determined that the matters set out in Count VI constitute a claim

against Defendant David J. Whitman, Defendant denies each and every allegation therein and

demands strict proof thereof.

                                          COUNT VII
                                     LOSS OF CONSORTIUM

        55.     Defendant’s responses to Paragraphs 1 through 54 are incorporated by reference as

though fully set forth herein.

        56.     Defendant is without sufficient knowledge or information to form a belief as to the

truth of the matters set out in Paragraph 56, and therefore denies same.

        57.     Denied.




                                                   5
        WHEREFORE, having fully answered Count VII of Plaintiffs’ Second Amended Complaint

for Damages, Defendant David J. Whitman respectfully requests the Court to be dismissed, for

costs, and for all further appropriate relief.

                                 COUNT VIII
              BREACH OF UNINSURED MOTORIST INSURANCE CONTRACT

        58. – 67.        The allegations set out in Count VIII of Plaintiffs’ Second Amended

Complaint are not directed to this Defendant and therefore no response by this Defendant is

required. Nevertheless, if it is determined that the matters set out in Count VIII constitute a claim

against Defendant David J. Whitman, Defendant denies each and every allegation therein and

demands strict proof thereof.

        68.     Denied.

        69.     Defendant denies the allegations set out in Paragraph 69, and each and every said

paragraph thereof.

                                    AFFIRMATIVE DEFENSES

        1.      Further answering, and as a defense, Plaintiff has failed to state a claim against this

Defendant upon which relief can be granted.

        2.      Further answering, and as a defense, Defendant is entitled to judgement on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

        3.      Further answering, and as a defense, Plaintiffs’ injuries and damages, if any, are the

direct and proximate result of the negligent acts and/or omissions of individuals and/or entities

other than this Defendant and over whom this Defendant has no control, including but not limited

to Co-Defendant Arouba Siddiqui, and liability should be apportioned accordingly.

        4.      Further answering, and as a defense, Defendant prays a reduction of any judgment

against him in the amount of all payments by joint tortfeasors as provided by RSMo. Section

537.060.


                                                    6
        5.      Further answering, and as a defense, Defendant reserves the right to request a

hearing pursuant to RSMo. Section 490.715.5 to determine the value of any medical services

received by Plaintiff allegedly due to the incident described in the pleadings.

        6.      Further answering, and as a defense, Plaintiff’s recovery, if any, should be reduced to

the extent Plaintiff has failed to mitigate his damages.

        7.      Defendant hereby asserts and adopts by reference all other defenses asserted by any

other Defendant to this action.

        8.      Defendant reserves the right to supplement and/or amended these affirmative

defenses as information becomes available in the course of discovery.

        WHEREFORE, having fully answered Plaintiffs’ Second Amended Complaint for Damages,

Defendant David J. Whitman respectfully requests the Court to be dismissed, for costs, and for all

further appropriate relief.

                                                Respectfully submitted,

                                                HENNESSY & ROACH, P.C.


                                                /s/ Peter N. Leritz__________________
                                                Peter N. Leritz, #43345
                                                415 North 10th Street, Suite 200
                                                St. Louis, MO 63101
                                                Phone: (314) 231-0770
                                                Fax: (314) 231-0990
                                                pleritz@hennessyroach.com




                                                    7
                                 CERTIFICATE OF SERVICE

       The undersigned, being first duly sworn on oath, states that service of the above was made via
the Court’s E-filing system/electronic mail this 3rd day of September 2020, to:


Jonathan Jackson Pledger
Of Counsel, Waterford Law Group, PLLC
PO Box 1089
Franklin, TN 37065
jjpledger@comcast.net

Amy M. Simpkins
Law Offices of Rouse and Cary
10733 Sunset Office Drive, Suite 410
St. Louis, MO 63127
amy.simpkins@libertymutual.com



                                              /s/ Peter N. Leritz__________________




                                                 8
